PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/948,168
Filing Date: 20 Nov 2015
Appellant(s): Bavar, Reza



__________________
Daniel Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/30/2021.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 4-7, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570).
Regarding claim 1, Shakouri discloses a head for a hubble-bubble device for smoking tobacco (abstract) comprising: 
a heading section (100; Fig. 4; equivalent to a bowl) comprising:
	a tobacco tray (103; equivalent to an inner bowl component) including an interior space defined by an inner surface (see Fig. 4);
	a holder (102; equivalent to an outer bowl component and a head) including a lower section (104; equivalent to a stalk below the head) and a section profile symmetric about a vertical axis of the outer bowl (see below), wherein each symmetric half has an internal support ridge supporting a lower terminus of the first inner bowl component (see below), and a top ridge partially covering an upper terminus of the first inner bowl component (see below),
	wherein the internal support ridge extends below the inner bowl along the vertical axis and the top ridge extends above the inner bowl along the vertical axis such that the support ridge and the top ridge each partially surround the inner bowl component when the components coupled (see Fig. 3). 
	 

    PNG
    media_image2.png
    755
    554
    media_image2.png
    Greyscale

One of ordinary skill in the art would appreciate that viewing device from the front view would give a bowl as shown below:

    PNG
    media_image3.png
    607
    460
    media_image3.png
    Greyscale

	Therefore, the device of Shakouri has two symmetric section profiles about a vertical axis with an internal support ridge and a top ridge. Furthermore, the top ridge would extend above the inner bowl component and the internal support ridge would extend below the inner bowl component when the inner bowl component is coupled to the outer bowl component (see Fig. 3). 
	Regarding the claim limitation “wherein the inner bowl has rotational symmetry,” Shakouri further discloses a tray which appears to have rotational symmetry (903; see Fig. 10, 12) since the tray has two straight sides and two curved sides. It is noted that the knob (106, 907) is removable from the tray (see Fig. 2) and therefore not considered part of the “inner bowl component.” If the tray is not considered to have rotational symmetry, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tray since such a modification would have involved a mere change shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
However, Shakouri is silent as to the inner bowl component comprising a first hollow central pipe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside of the tobacco receiving member of Shakouri to include a spire with divided compartments as in Elhalwani because the spire provides optimal heat distribution, highly efficient air flow, and an improved hookah smoking experience (Elhalwani; Paragraph 27). 
Regarding claims 4 and 20, modified Shakouri is silent as to the heading is at least partially comprised of silicone. 
Elhalwani further teaches that the hookah bowl is molded from silicone material because of heat resistance properties, increased grip for easier handling, and durability (Paragraph 12).
It would have been obvious to said skilled artisan to have modified the tobacco tray and/or holder of Shakouri to be silicone as in Elhalwani because silicone has heat resistance properties, has increased grip for easier handling, and more durability (Elhalwani; Paragraph 12). 
Regarding claim 5, modified Shakouri discloses the holder includes ridges (see annotated Fig. 9 below; interpreted as the raised parts of the pot body) made of silicone for gripping (Elhalwani; Paragraph 12). 

    PNG
    media_image4.png
    719
    459
    media_image4.png
    Greyscale


Regarding claim 6, modified Shakouri discloses a charcoal container (101; equivalent to a heating source platform) arranged on top of the holder (Paragraph 37), the charcoal container is provided with threads (107; interpreted as a coupling having at least one ridge) on the inner wall for screwing the charcoal container to the holder (Paragraph 37).
Regarding claim 7, modified Shakouri is silent as to one or more walls separating the interior space into a plurality of compartments for holding organic matter to be smoked by a user.
Elhalwani further teaches a bowl (200) comprising four perpendicular side walls (230) connected to a raised dome (220) thereby forming one or more compartments (see abstract and Paragraph 8), wherein the one or more compartments can be loaded with different flavors and a piece of charcoal can be moved around to heat different flavors to enjoy a multi-flavored smoke thereby improving the smoking experience (Elhalwani; Paragraph 9). 

Regarding claim 9, modified Shakouri discloses a hemispherical head (see Fig. 1 and 3), wherein the tobacco tray is provided at the bottom section of the heading section (Paragraph 38; Fig. 1 and 3) and above the lower section (104; see Fig. 1 and 3).  
Regarding claim 15, modified Shakouri discloses the charcoal container (101; equivalent to a ventilated cover) arranged on top of the holder (Paragraph 37), the charcoal container is provided with threads (107; interpreted as a coupling having at least one ridge) on the inner wall for screwing the charcoal container to the holder (Paragraph 37).
Therefore, one of ordinary skill in the art would appreciate that the holder (102) includes corresponding external threads to couple to the charcoal holder (e.g. see Fig. 2; interpreted as a sealing ridge). 
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of Zhang (CN 104287090 A; see machine translation).
Regarding claims 2-3, modified Shakouri discloses the lower section oriented below the tobacco tray (see Fig. 3). Shakouri further discloses the head is for use with a hubble-bubble device (abstract). One of ordinary skill in the art would appreciate that a hubble-bubble device is synonymous with a hookah, which is known for filtering smoke with water (see Paragraph 4). 
However, Shakouri does not explicitly teach a second hollow central pipe, and is silent as to a conical shaped grommet comprising a coupling surface inserted into at least a portion of the second hollow central pipe for sealing with a water pipe.
Zhang teaches a hookah (Paragraph 2) comprising a tobacco receiving member (2), and a tobacco pot body (1) having a through hole (11; see Fig. 3; interpreted as a second hollow central pipe) and sealing sleeve (20; see Fig. 4; interpreted as a conical shaped grommet), wherein a pipe (10) provided with the sealing sleeve is inserted into the through hole (Paragraph 25). 
. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of De Gaglia (US 2015/0374032).
Regarding claim 11, modified Shakouri discloses the system as discussed above with respect to claim 1.
However, modified Shakouri is silent as to the inner bowl component is comprised of glass. 
De Gaglia teaches a bowl for smoking organic material (abstract; Paragraph 1) wherein the bowl is made of glass (24; Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tobacco tray of Shakouri to be glass as in De Gaglia because glass does not readily conduct heat (De Gaglia; Paragraph 22). Additionally, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. See MPEP 2144.07.
Regarding claim 12, modified Shakouri is silent as to the holder is comprised of silicone. 
Elhalwani further teaches that the hookah bowl is molded from silicone material because of heat resistance properties, increased grip for easier handling, and durability (Paragraph 12).
It would have been obvious to said skilled artisan to have modified the holder of Shakouri to be silicone as in Elhalwani because silicone has heat resistance properties, has increased grip for easier handling, and more durability (Elhalwani; Paragraph 12). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of Marcus et al. (US 2009/0057257).
Regarding claim 14, modified Shakouri discloses the hookah as discussed above with respect to claim 1.
However, modified Shakouri is silent as to the second outer bowl component further comprises window holes, wherein when coupled with the first inner bowl component, the window holes expose at least a portion of an external surface of the first inner bowl component to external air. 
Marcus teaches a sleeve or wrap for protecting a container (abstract) in the same field of endeavor of controlling heat transfer to and from the container (Paragraph 43), the protective sleeve (100; Fig. 1; Paragraph 68) comprising a plurality of holes (120), wherein the holes can be used to see the level of the contents in a container (Paragraph 68) and control the heat transfer to and from the container, wherein adding more holes is associated with the withdrawal of thermal energy, and wherein the holes pass entirely through the width of the body and are uncovered (Paragraph 43) and gripping elements (160, 162) configured as raised surface areas which facilitate a user grasping the protective sleeve (Paragraph 70) and molded from a suitable material such as silicone (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified holder of Shakouri to include a plurality of holes as in Marcus in order to increase a user’s ability to grip the protective sleeve (Marcus; Paragraph 70). Additionally, it would have been obvious to said skilled artisan to optimize the heat transfer from the bowl of modified Shakouri by including holes that pass entirely though the width of the thermal insulation layer as in Marcus, and optimizing the size of the holes and/or the number of holes, in order to achieve the desired temperature inside the bowl (Marcus; Paragraph 43). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 15 above and further in view of McCoy (US 2001/0039953).
Regarding claim 16, modified Shakouri discloses the hookah as discussed with respect to claim 15 above wherein the holder (102) comprises the external threads (see Fig. 2). 
However, modified Shakouri does not explicitly teach that the seal is airtight.
McCoy discloses a two-piece smoking pipe vaporization chamber including a smoking pipe bowl (abstract) wherein a second outer bowl component (sealing O-ring 2; Fig. 1; Paragraph 22 and 24) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threading of modified Shakouri by adding a sealing ring that compresses against the threaded member as in McCoy in order to obtain the predictable result of forming an airtight seal (McCoy; Paragraph 22 and 24) which solves the problem of requiring more intake suction and a much longer inhalation draw by increasing the effectiveness [of the bowl] (McCoy; Paragraph 6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) and Zhang (CN 104287090 A; see machine translation) as applied to claim 3 above and further in view of Hookah-Shisha (“Hookah Bowl Grommets”).
Regarding claim 17, modified Shakouri discloses the system as discussed above with respect to claim 3.
However, modified Shakouri is silent as to the coupling surface of the grommet comprises at least one of threading, tread, or ribs.
Hookah-Shisha teaches the use of grommets for securing the hookah bowl to the top stem of the hookah to create a sturdy, air-tight seal (Page 2, Paragraph 1), wherein an Egyptian bowl grommet and a mod bowl grommet comprising ribs (Page 1, Fig. 1; Page 2, Paragraph 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the grommet of modified Shakouri for the Egyptian bowl grommet or mod bowl grommet depending on shape of the outer bowl as in Hookah-Shisha to achieve the predictable result of creating an airtight seal (Hookah-Shisha; Page 2, Paragraph 1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 7 above and further in view of Horstmann et al. (US 2007/0062548).
Regarding claim 19, modified Shakouri discloses the system as discussed above with respect to claim 7.

Horstmann discloses a device for administration of active agents in the same field of endeavor of delivering nicotine by inhalation (abstract) comprising protrusions or teeth (39) configured in helical or spiral baffles emanating from a center (Fig. 3B; Paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known technique of spiral shaped teeth or protrusions as in Horstmann to improve the known device of modified Shakouri by modifying the shape of the walls and compartments in the same way of inducing a better whirling of the air and thus better mixing of the gases (Horstmann; Paragraph 73). The modification of the shape of the walls would necessarily change the shape of the compartments in modified Shakouri to be spirally shaped. Additionally, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).
(2) Response to Argument
	(I) The Appellant argues that Shakouri and Elhalwani fail to teach, show, or suggest the symmetric section profile having the internal support ridge and top ridge of claim 1 (App. Br. 9). 
	(A) The Appellant argues that the outer bowl component of Shakouri is not symmetric about a vertical axis. 
First, the Appellant references Zhang multiple times (App. Br. 10-11). However, the Zhang is not used in the rejection being argued and, the arguments are considered moot.
	Second, the Appellant then argues that that the drawing provided by the Examiner fails to show the claimed symmetry. The Appellant specifically states that the illustration confuses symmetry about a vertical axis with symmetry reflected in a plane. The Appellant states that axial symmetry requires some level of rotational symmetry, such that a geometric configuration is unchanged when rotated about a given line (in this case, the vertical axis of the outer bowl) (App. Br. 12-13).
	The Examiner respectfully disagrees and contends that axial symmetry does not necessarily require a level of rotational symmetry as argued by the Applicant. There are apparently two definitions of “axial symmetry”: (1) a geometric configuration that is unchanged when rotated about a line (as presented 
The first symmetric half and the second symmetric half of Shakouri, as annotated below, meets definition (2) of “axial symmetry.” Specifically, the first symmetric half is a mirror image of the second symmetric half about the vertical line. 

    PNG
    media_image3.png
    607
    460
    media_image3.png
    Greyscale

Furthermore, Shakouri’s outer bowl in Fig. 12 would meet definition (1) of “axial symmetry.” Shakouri’s outer bowl in Fig. 12 has two halves that are rotationally symmetric (C2 axis of symmetry) about the vertical axis.

    PNG
    media_image5.png
    857
    498
    media_image5.png
    Greyscale

Fig. 12 annotated to show C2 axis of symmetry

(B) The Appellant argues that the inner bowl component of Shakouri does not have rotational symmetry (App. Br. 13). 
First, the Appellant notes that instead of showing the claimed rotational symmetry in the tray 103, the Examiner points to Figs. 10 and 12 as showing such symmetry in a different embodiment of the tray 903 as asserts that the handle 907 of Shakouri could simply be removed and once the handle is removed the tray 903 would be rotationally symmetric (App. Br. 13). The Appellant then argues that the handle 
The Examiner respectfully disagrees. Shakouri illustrates that the handle is removable (see Fig. 2). Moreover, even if the handle is not considered to be removable, it would have been obvious to one of ordinary skill in the art to have made the handle 907 removable. See In re Dulberg. 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Making the handle removable is not the same thing as completely removing the handle as the Appellant appears to be arguing. A removable handle is attachable to the tray to pull the tray out.
The Appellant further argues that even if the handle were removed, the tray would not be rotationally symmetric since the handle end is configured to match the outer curvature of the bowl, since during use, the handle end of the tray sits flush with the outer surface of the outer bowl (App. Br. 13). 
The respectfully disagrees. The Examiner notes that Appellant’s characterization that the outer curvature of the bowl sits flush with the outer surface of the bowl is incorrect. As seen in Fig. 11 of Shakouri, the inner bowl is not flush with the outer bowl.

    PNG
    media_image6.png
    689
    442
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    496
    509
    media_image7.png
    Greyscale

Part of Fig. 10 from Shakouri, annotated to show C2 axis of 903 when 907 is removed

The Appellant further notes that Shakouri’s tray 903 includes a vertical upper portion to provide a surface for mounting handle 907 and a steeply sloped lower portion. The Appellant then argues that no such change in slope appears on the opposite side of the tray. The Appellant argues that the opposite end necessarily has a smaller radius than the handle end since such curvature matches the inner surface of the outer bowl (App. Br. 13).
	The Examiner respectfully disagrees. As pointed out above, the handle end of Shakouri’s tray protrudes from the outer bowl (Fig. 11). Moreover, Appellant’s argument that the opposite side of the tray having no such slope depends on the flawed assumption that the Shakouri’s tray sits on the inner surface of the bowl and that the tray matches the inner surface of the bowl. However, neither Figs. 9-12 nor the specification of Shakouri provide any support for Appellant’s assumption. 
	The Appellant then argues that the Examiner’s change in shape argument is not obvious (see App. Br. 13). Specifically, the Appellant argues that claimed shapes are based on the claimed interacting features of the outer bowl component and the inner bowl component, which are clearly significant (App. Br. 13). The Appellant argues that further modification to Shakouri as proposed by the Office would cause 
	The Examiner respectfully disagrees. The Examiner contends that Shakouri’s tray 103 includes an inner space (i.e. inner compartment holding tobacco) that is already rotationally symmetrical (see Fig. 2; has C4 rotationally symmetry). Moreover, even if the inner space is not considered to be symmetrical, it would be obvious to one of ordinary skill in the art to modify the shape of the inner space to be rotationally symmetrical.

    PNG
    media_image8.png
    711
    618
    media_image8.png
    Greyscale

	(C) The Appellant argues that Shakouri does not provide the claimed internal support ridge and the claimed top ridge at all (App. Br. 14). The Examiner respectfully disagrees. The bowl 102 has a slot that includes the top ridge and support ridge (see Fig. 4 above). 


Respectfully submitted,
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.